
	
		II
		111th CONGRESS
		1st Session
		S. 1203
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2009
			Mr. Baucus (for himself,
			 Mr. Hatch, Mr.
			 Kerry, Mrs. Lincoln,
			 Mr. Wyden, Mr.
			 Schumer, Ms. Cantwell,
			 Mr. Menendez, Mr. Ensign, and Mr.
			 Cornyn) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  research credit through 2010 and to increase and make permanent the alternative
		  simplified research credit, and for other purposes.
	
	
		1.Short title; amendment of
			 1986 Code
			(a)Short
			 titleThis Act may be cited
			 as the Grow Research Opportunities
			 With Taxcredits' Help Act or GROWTH Act.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			2.Extension of research
			 credit; increase in alternative simplified research credit
			(a)Extension of
			 credit
				(1)In
			 generalSubparagraph (B) of
			 section 41(h)(1) is amended by striking December 31, 2009 and
			 inserting December 31, 2010.
				(2)Conforming
			 amendmentSubparagraph (D) of
			 section 45C(b)(1) is amended by striking December 31, 2009 and
			 inserting December 31, 2010.
				(3)Effective
			 dateThe amendments made by
			 this subsection shall apply to amounts paid or incurred after December 31,
			 2009.
				(b)Alternative
			 simplified research credit increased
				(1)Increased
			 creditParagraph (5) of section 41(c) (relating to election of
			 alternative simplified credit) is amended—
					(A)by striking
			 14 percent (12 percent in the case of taxable years ending before
			 January 1, 2009) in subparagraph (A) and inserting 20
			 percent, and
					(B)by striking
			 6 percent in subparagraph (B)(ii) and inserting 10
			 percent.
					(2)Effective
			 dateThe amendment made by this subsection shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				3.Modification of
			 research credit after 2010
			(a)Simplified
			 credit for qualified research expensesSubsection (a) of section
			 41 is amended to read as follows:
				
					(a)General
				rule
						(1)Credit
				determinedFor purposes of section 38, the research credit
				determined under this section for the taxable year shall be an amount equal to
				20 percent of so much of the qualified research expenses for the taxable year
				as exceeds 50 percent of the average qualified research expenses for the 3
				taxable years preceding the taxable year for which the credit is being
				determined.
						(2)Special rule in
				case of no qualified research expenses in any of 3 preceding taxable
				years
							(A)Taxpayers to
				which paragraph appliesThe credit under this section shall be
				determined under this paragraph if the taxpayer has no qualified research
				expenses in any one of the 3 taxable years preceding the taxable year for which
				the credit is being determined.
							(B)Credit
				rateThe credit determined under this paragraph shall be equal to
				10 percent of the qualified research expenses for the taxable
				year.
							.
			(b)Conforming
			 amendments
				(1)Termination of
			 base amount calculationSection 41 is amended by striking
			 subsection (c) and redesignating subsection (d) as subsection (c).
				(2)Termination of
			 basic research payment calculationSection 41 is amended by
			 striking subsection (e) and redesignating subsections (f) and (g) as
			 subsections (d) and (e), respectively.
				(3)Special
			 rules
					(A)Paragraph
			 (1)(A)(ii) of subsection (d) of section 41, as so redesignated, is amended by
			 striking shares of the qualified research expenses, basic research
			 payments, and amounts paid or incurred to energy research consortiums,
			 and inserting share of the qualified research expenses.
					(B)Paragraph
			 (1)(B)(ii) of section 41(d), as so redesignated, is amended by striking
			 shares of the qualified research expenses, basic research payments, and
			 amounts paid or incurred to energy research consortiums, and inserting
			 share of the qualified research expenses.
					(C)Paragraph (3) of
			 section 41(d), as so redesignated, is amended—
						(i)by
			 striking , and the gross receipts of the taxpayer and all that
			 follows in subparagraph (A) and inserting a period,
						(ii)by
			 striking , and the gross receipts of the taxpayer and all that
			 follows in subparagraph (B) and inserting a period, and
						(iii)by striking
			 subparagraph (C).
						(D)Paragraph (4) of
			 section 41(d), as so redesignated, is amended by striking and gross
			 receipts.
					(E)Subsection (d) of
			 section 41, as so redesignated, is amended by striking paragraph (6).
					(4)Permanent
			 extension
					(A)Section 41 is
			 amended by striking subsection (h).
					(B)Paragraph (1) of
			 section 45C(b) is amended by striking subparagraph (D).
					(5)Cross-references
					(A)Paragraphs (2)(A)
			 and (4) of section 41(b) are each amended by striking subsection
			 (f)(1) and inserting subsection (d)(1).
					(B)Paragraph (2) of
			 section 45C(c) is amended by striking base period research
			 expenses and inserting average qualified research
			 expenses.
					(C)Paragraph (3) of
			 section 45C(d) is amended by striking section 41(f) and
			 inserting section 41(d).
					(D)Paragraph (2) of
			 section 45G(e) is amended by striking section 41(f) and
			 inserting section 41(d).
					(E)Subsection (g) of
			 section 45O is amended by striking section 41(f) and inserting
			 section 41(d).
					(F)Subparagraph (A)
			 of section 54(l)(3) is amended by striking section 41(g) and
			 inserting section 41(e).
					(G)Clause (i) of
			 section 170(e)(4)(B) is amended to read as follows:
						
							(i)the contribution
				is to a qualified
				organization,
							.
					(H)Paragraph (4) of
			 section 170(e) is amended by adding at the end the following new
			 subparagraph:
						
							(E)Qualified
				organizationFor purposes of this paragraph, the term
				qualified organization means—
								(i)any educational
				organization which—
									(I)is an institution
				of higher education (within the meaning of section 3304(f)), and
									(II)is described in
				subsection (b)(1)(A)(ii), or
									(ii)any organization
				not described in clause (i) which—
									(I)is described in
				section 501(c)(3) and is exempt from tax under section 501(a),
									(II)is organized and
				operated primarily to conduct scientific research, and
									(III)is not a
				private
				foundation.
									.
					(I)Subsection (f) of
			 section 197 is amended by striking section 41(f)(1) each place
			 it appears in paragraphs (1)(C) and (9)(C)(i) and inserting section
			 41(d)(1).
					(J)Section 280C is
			 amended—
						(i)by
			 striking 41(f) each place it appears in subsection (b)(3) and
			 inserting 41(d),
						(ii)by
			 striking or basic research expenses (as defined in section
			 41(e)(2)) in subsection (c)(1),
						(iii)by striking
			 section 41(a)(1) in subsection (c)(2)(A) and inserting
			 section 41(a), and
						(iv)by
			 striking or basic research expenses in subsection
			 (c)(2)(B).
						(K)Subclause (IV)(c)
			 of section 936(h)(5)(C)(i) is amended by striking section 41(f)
			 and inserting section 41(d).
					(L)Subparagraph (D)
			 of section 936(j)(5) is amended by striking section 41(f)(3) and
			 inserting section 41(d)(3).
					(M)Clause (i) of
			 section 965(c)(2)(C) is amended by striking section 41(f)(3) and
			 inserting section 41(d)(3).
					(N)Clause (i) of
			 section 1400N(l)(7)(B) is amended by striking section 41(g) and
			 inserting section 41(e).
					(c)Technical
			 correctionsSection 409 is amended—
				(1)by inserting
			 , as in effect before the enactment of the Tax Reform Act of
			 1984) after section 41(c)(1)(B) in subsection
			 (b)(1)(A),
				(2)by inserting
			 , as in effect before the enactment of the Tax Reform Act of
			 1984 after relating to the employee stock ownership
			 credit in subsection (b)(4),
				(3)by inserting
			 (as in effect before the enactment of the Tax Reform Act of
			 1984) after section 41(c)(1)(B) in subsection
			 (i)(1)(A),
				(4)by inserting
			 (as in effect before the enactment of the Tax Reform Act of
			 1984) after section 41(c)(1)(B) in subsection
			 (m),
				(5)by inserting
			 (as so in effect) after section 48(n)(1) in
			 subsection (m),
				(6)by inserting
			 (as in effect before the enactment of the Tax Reform Act of
			 1984) after section 48(n) in subsection (q)(1),
			 and
				(7)by inserting
			 (as in effect before the enactment of the Tax Reform Act of
			 1984) after section 41 in subsection (q)(3).
				(d)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after December 31,
			 2010.
				(2)Technical
			 correctionsThe amendments made by subsection (c) shall take
			 effect on the date of the enactment of this Act.
				
